Citation Nr: 1206314	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  08-36 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for diabetic retinopathy.

3.  Entitlement to service connection for neuropathy of the lower extremities.

4.  Entitlement to service connection for neuropathy of the upper extremities.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for nephropathy, claimed as a kidney condition.

7.  Entitlement to service connection for erectile dysfunction.

8.  Entitlement to special monthly compensation based on the loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from September 1972 to November 1973.  He had subsequent service in the Texas Army National Guard, apparently including periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA), although the dates of such service have not yet been verified.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In connection with his claims, the appellant requested and was scheduled for a hearing before a Veterans Law Judge at the RO.  In October 2011, however, the appellant withdrew his hearing request and asked that his case be forwarded to the Board.  

In January 2007, the appellant submitted a claim of service connection for a heart disability.  The record currently before the Board contains no indication that the RO has adjudicated this claim.  The Board therefore does not have jurisdiction over this issue and it is referred to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant seeks service connection for diabetes mellitus, diabetic retinopathy, neuropathy of the upper and lower extremities, hypertension, a kidney disability, and erectile dysfunction.  He contends that service connection is warranted for these disabilities as he developed diabetes mellitus with kidney dysfunction while serving as a member of the National Guard and that he has since developed retinopathy, neuropathy, hypertension, and erectile dysfunction secondary to his diabetes mellitus.  

Service connection is granted for disability resulting from personal injury suffered or disease contracted in the line of duty "in the active military, naval, or air service."  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  

The term "active military, naval, or air service" means active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

Active duty for training (ACDUTRA) includes full-time duty with the Army National Guard of any State under sections 316, 502, 503, 504, or 505 of title 32.  See 38 U.S.C.A. § 101(22)(C) (West 2002); 38 C.F.R. § 3.6(c) (2011).  Inactive duty training (INACDUTRA) includes service with the Army National Guard of any State (other than full-time duty) under section 316, 502, 503, 504, or 505 of title 32.  See 38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) (2011); see also Allen v. Nicholson, 21 Vet. App. 54, 57 (2007) (holding that in order to have basic eligibility for VA benefits based on a period of duty as a member of a state Army National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States under 10 U.S.C.A. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C.A. §§ 316, 502, 503, 504, or 505); Clark v. United States, 322 F.3d 1358, 1366 (Fed.Cir.2003) (holding that "members of the National Guard only serve the federal military when they are formally called into the military service of the United States [and that a]t all other times, National Guard members serve solely as members of the State militia under the command of a state governor.").

Stated more simply, that the appellant developed diabetes mellitus with kidney dysfunction at some point during the time period he was a member of the National Guard is not enough.  Rather, to warrant service connection based on his National Guard service, the appellant must show:  (1) that he became disabled from a disease or injury during a period of active duty for training (typically basic training or the two week annual training period); or (2) that he became disabled from an injury during a period of inactive duty training (typically a weekend drill).  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993); VA O.G.C. Prec. 86-90, 56 Fed. Reg. 45,712 (1990).

Evidentiary presumptions do not extend to those who claim service connection based on a period of active duty for training or inactive duty training.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995).  Rather, "if a claim relates to period of active duty for training, a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim."  McManaway v. West, 13 Vet. App. 60, 67 (1999) vacated on other grounds sub nom. McManaway v. Principi, 14 Vet. App. 275 (2001).

As set forth above, the appellant served on active duty from September 1972 to November 1973.  Service treatment records corresponding to this period of service are negative for complaints or findings of diabetes mellitus, retinopathy, neuropathy, hypertension, nephropathy, or erectile dysfunction.  The appellant does not contend otherwise.  Rather, he claims that service connection is warranted as he developed diabetes mellitus during his membership in the National Guard.  

According to the limited information currently of record, it appears that the appellant joined the Texas Army National Guard in September 1974.  According to a March 2004 Retirement Points History Statement, he thereafter had several periods of ACDUTRA and INACDUTRA between September 1974 and March 2003.  The dates and nature of this service, however, are unclear.  Moreover, although the appellant has submitted selected service treatment records corresponding to his membership in the National Guard, the RO made no effort to obtain complete service personnel or treatment records.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA is required to obtain relevant records from a Federal department or agency, including the service department, and must continue its efforts to obtain such records until it is concluded that the records sought do not exist or that further attempts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2) (2011); see also VA Adjudication and Procedure Manual, M21-1MR, subpart III, Chapter 2 (updated August 13, 2009) (developing for service records); Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009) (VA has a duty to "obtain all of the veteran's relevant service medical records, not simply those which it can most conveniently locate").  VA must also make reasonable efforts to obtain relevant efforts not in the custody of a Federal department or agency.  38 C.F.R. § 3.159(c)(2) (2011).  The record currently before the Board indicates that additional evidentiary development efforts are necessary prior to further appellate consideration.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appropriate repository of records and request complete service treatment and personnel records corresponding to the appellant's reported service in the Texas Army National Guard between September 1974 and March 2003, including verification of the dates of any periods of active duty, active duty for training, and inactive duty training during this period.  

2.  After conducting any additional development deemed necessary, the RO should review the claims.  If the benefits sought remain denied, the RO should issue a Supplemental Statement of the Case to the appellant and his representative and afford them the appropriate opportunity to respond.

Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


